DETAILED ACTION
This office action is based on the identification of a new reference that affects the patentability of allowed claims.  The new rejections are presented below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The priority date is May 23, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a genetically engineered Streptomyces bacterium of the strain S. diastatochromogenes that can produce thaxtomin compounds when comprising non-native thaxtomin biosynthetic gene cluster from S. turgidiscabies, does not reasonably provide enablement for making any genetically engineered non-pathogenic strain of Streptomyces that can produce thaxtomin compounds when comprising non-native thaxtomin biosynthetic gene cluster from pathogenic Streptomyces.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
1) The nature of the invention: the instant claims are directed to a genetically engineered Streptomyces bacterium from a non-pathogenic Streptomyces strain comprising an exogenous, non-native thaxtomin biosynthetic gene cluster from a pathogenic Streptomyces strain, such that the exongenous non-native thaxtomin biosynthetic cluster provides the genetically engineered Streptomyces bacterium with the ability to produce thaxtomin compounds, thaxtomin intermediates, or combinations thereof, wherein the non-pathogenic Streptomyces strain without the exogenous non-native thaxtomin biosynthetic cluster does not have the ability to produce thaxtomin compounds, thaxtomin intermediates, or combinations thereof.
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown when non-pathogenic Streptomyces species, S. coelicolor, is transconjugated with a non-native thaxtomin biosynthetic gene cluster it was unable to produce thaxtomin compound, thaxtomin A (see Kers et al., page 1029, right column, Plant pathogenicity assays of transconjugant strains, first three sentences).
Therefore, the unpredictability arises due to the differing conditions of the genus of non-pathogenic Streptomyces strains being claimed that are genetically engineered with non-native thaxtomin biosynthetic clusters, which will produce thaxtomin compounds.  
Consequently, there would be a large quantity of experimentation necessary to determine what species on non-pathogenic Streptomyces species will produce thaxtomin compounds when genetically engineered with a thaxtomin biosynthetic cluster from a pathogenic Streptomyces strain.  
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of the Wands factors, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching, and guidance presented.  Absent factual data to the contrary, the amount and level of experimentation needed is undue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kers et al. (Molecular Microbiology 55(4): 1025-1033 (2005)).
Kers et al. disclose the genetic transfer of a pathogenicity island (PAI) from pathogenic Streptomyces species, Streptomyces turgidiscabies.  The PAI contains thaxtomin biosynthetic genes, txtA, txtB, and txtC (see figure 1A).  Antibiotic resistance markers (a selectable marker) were used to detect transfer of the PAI from the donor S. turgidiscabies Car811 to recipient strains S. coelicolor and S. diastatochromogenes (see page 1028, Mobilization of the pathogenicity island section, first sentence).

Claim Objections
Claims 4, 6, 7, 10-13, 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        May 25, 2022